Order entered December 30, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00831-CV

   MERITAGE HOMES OF TEXAS, L.L.C. D/B/A MONTEREY HOMES, Appellant

                                               V.

                              JU-AN RUAN, ET AL, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-10-00490

                                           ORDER
       We GRANT appellant’s December 20, 2013 unopposed first motion for extension of

time to file reply brief and ORDER the brief be filed no later than January 22, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE